DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A method of contact tracking comprising:
obtaining acoustic information from a first device; 
obtaining location information from the device; 
selecting a time of interest;
identifying at least one acoustic segment of the acoustic information related to a vocalization;
obtaining acoustic characteristics of the acoustic segment; comparing the acoustic characteristics with stored voiceprints to identify a contact; and
if a contact is identified, sending a notification to a second device.
Lord (US 20130144623) teaches techniques for ability enhancement are described. Some embodiments provide an ability enhancement facilitator system ("AEFS") configured to 
However, Lord does not teach the invention as claimed, especially obtaining location information from the device; selecting a time of interest; identifying at least one acoustic segment of the acoustic information related to a vocalization; obtaining acoustic characteristics of the acoustic segment; comparing the acoustic characteristics with stored voiceprints to identify a contact; and if a contact is identified, sending a notification to a second device.
Zeljkovic (US 2013/0097682) teaches a pre-registration procedure is utilized to create a user profile for a user of a multi-factor authentication ("MFA") service. A client application installation procedure is utilized to install a client application on a computing device that is to be utilized as an authentication factor for the MFA service. A computing device enrollment procedure is utilized to enroll the computing device on which the client application was installed for the MFA service. A voice enrollment procedure is utilized to create a voice print for the user of the computing device that is to be utilized as an authentication factor for the MFA service. An authentication procedure is utilized to provide multi-factor authenticated access to a service, such as an online service that provides access to sensitive account information. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675